

117 HR 2186 IH: Beginning Agriculturalist Lifetime Employment Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2186IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Bost (for himself and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 1961 to modify the limitations applicable to qualified conservation loan guarantees, and for other purposes. 
1.Short titleThis Act may be cited as the Beginning Agriculturalist Lifetime Employment Act of 2021 or the BALE Act of 2021. 2.Limitations applicable to qualified conservation loan guarantees (a)Limitations applicable to loan guaranteesSection 304(e) of the Agricultural Act of 1961 (7 U.S.C. 1924(e)) is amended to read as follows: 
 
(e)Limitations applicable to loan guarantees 
(1)Percentage of loan guaranteedThe portion of a loan that the Secretary may guarantee under this section shall— (A)depend on the principal amount of the loan; and 
(B)except as provided in paragraph (2), may not exceed the percentage specified for that principal amount in the following table:   Principal Amount More ThanPrincipal Amount  Equal To Or  Less ThanMaximum Percent  $0$3,000,00090% $3,000,000$3,100,00089% $3,100,000 $3,200,00088% $3,200,000 $3,300,00087% $3,300,000 $3,400,00086% $3,400,000$3,500,00085% $3,500,000 $3,600,00084% $3,600,000 $3,700,00083% $3,700,000 $3,800,00082% $3,800,000 $3,900,00081% $3,900,000$4,000,00080%. (2)Exception for certain producersIn the case of a loan to a producer that is a qualified beginning farmer or rancher or a socially disadvantaged farmer or rancher (as the term is defined in section 355(e)), the portion of the loan the Secretary may guarantee under this paragraph may not exceed the percentage specified for the principal amount of the loan in the following table: 
 
 
Principal Amount More ThanPrincipal Amount  Equal To Or  Less ThanMaximum Percent 
 
$0$3,000,00095% 
$3,000,000$3,100,00094% 
$3,100,000 $3,200,00093% 
$3,200,000 $3,300,00092% 
$3,300,000 $3,400,00091% 
$3,400,000$3,500,00090% 
$3,500,000 $3,600,00089% 
$3,600,000 $3,700,00088% 
$3,700,000 $3,800,00087% 
$3,800,000 $3,900,00086% 
$3,900,000$4,000,00085%. 
(3)Maximum amountThe Secretary may not guarantee a loan under this section in an amount that exceeds $4,000,000. (4)Annual inflation adjustmentThe Secretary shall annually adjust the dollar figures under paragraphs (1), (2), and (3) to reflect the change in the Prices Paid By Farmers Index (as compiled by the National Agricultural Statistics Service of the Department of Agriculture).. 
(b)ApplicabilityThe amendments made by this section shall apply with respect to qualified conservation loans entered into by the Secretary of Agriculture under section 304 of the Agricultural Act of 1961 (7 U.S.C. 1924) on or after the date of the enactment of this Act. 